OPINION
Before BONEY, C. J., and RABINO-WITZ, CONNOR, ERWIN and BOOCH-EVER, JJ.
PER CURIAM.
This case is one of the series of drug cases which were presented to the grand jury in Fairbanks at the same time as the cases of Burkholder v. State, 491 P.2d 754 (Alaska 1971), and Taggard v. State, 500 P.2d 238 (Alaska, August 11, 1972). The decision herein is controlled by the opinions filed in Burkholder and Taggard. The only witness to appear before the grand jury in this case was a police officer who testified that an unidentified informant had purchased narcotic drugs from appellant and had witnessed a third sale. No evidence concerning the informant’s credibility was presented. The conviction is reversed, and this case is remanded for further proceedings.